 


                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION
 

DEBORAH STOUT,                                  )
                                                )
                  Plaintiff,                    )      Case No. 7:18CV00402
                                                )
v.                                              )     OPINION AND ORDER
                                                )
LT. RAELYN HAIGHT,                              )      By: James P. Jones
                                                )      United States District Judge
                  Defendant.                    )

      Deborah Stout, Pro Se Plaintiff.

      The plaintiff, Deborah Stout, a Virginia inmate proceeding pro se, filed this

civil rights action under 28 U.S.C. § 1983, alleging that the defendant, Lt. Raelyn

Haight, bullied and harassed Stout, retaliated against her, and failed to protect her.

Stout has moved for a court order to remove Haight from Fluvanna Correctional

Center for Women (“FCCW”) until the resolution of this lawsuit. Stout claims that

Haight has talked with two inmates who provided affidavits in Stout’s case, and

these inmates have, in turn, questioned and harassed Stout. Liberally construing

Stout’s motion as seeking a preliminary injunction, I find that the motion must be

denied.

      Because preliminary injunctive relief is an extraordinary remedy, the party

seeking such relief must make a clear showing “that [s]he is likely to succeed on

the merits, that [s]he is likely to suffer irreparable harm in the absence of

                                           
 
 


preliminary relief, that the balance of equities tips in h[er] favor, and that an

injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 20 (2008). To qualify as irreparable, the feared harm must be “neither

remote nor speculative, but actual and imminent,” Tucker Anthony Realty Corp. v.

Schlesinger, 888 F.2d 969, 975 (2d Cir. 1989) (internal quotation marks and

citations omitted), such that it poses a real and immediate threat, Dan River, Inc. v.

Icahn, 701 F.2d 278, 283 (4th Cir. 1983). Stout fails to show any likelihood that

she will suffer irreparable harm in the absence of court intervention. Nor does she

demonstrate how ordering Haight to leave FCCW would be fair to Haight in the

balance of the equities or be in the public interest. Because Stout thus fails to

make the four showings under Winter, she is not entitled to the relief she seeks.

      For the reasons stated, it is ORDERED that the motion, ECF No. 36, is

DENIED.

                                                ENTER: February 6, 2019

                                                /s/ James P. Jones
                                                United States District Judge




                                         ‐2‐ 
 
